MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                              Dec 10 2015, 9:22 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Anthony C. Lawrence                                     Gregory F. Zoeller
Anderson, Indiana                                       Attorney General of Indiana
                                                        Monika Prekopa Talbot
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Theressa Jones,                                         December 10, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        48A02-1501-CR-56
        v.                                              Appeal from the Madison Circuit
                                                        Court
State of Indiana,                                       The Honorable Dennis D. Carroll,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        48C06-1212-FC-2262



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 48A02-1501-CR-56 | December 10, 2015     Page 1 of 15
[1]   Theressa Jones appeals her conviction of Class C felony reckless homicide, 1

      raising two issues that we consolidate and restate as whether the trial court

      abused its discretion when it dismissed a juror after deliberations had begun.


[2]   We vacate and remand.


                                   Facts and Procedural History
[3]   On July 16, 2012, Jones was a passenger in a U-Haul box truck being driven by

      another woman (“Driver”). Jones and Driver were arguing, and Jones opened

      the door and began to jump out of the vehicle, at which time Driver leaned over

      to grab Jones. The truck swerved, overcorrected, and collided with a

      motorcyclist, killing him. On December 5, 2012, the State charged Driver and

      Jones each with Class C felony reckless homicide.


[4]   Jones’s jury trial commenced on Tuesday, November 18, 2014, and concluded

      on Friday, November 21, 2014. On November 20, during a recess in the trial,

      Juror No. 3 sent a message via the bailiff to the trial court, asking, “As a

      Juror[,] I know that Ms. Jones is charged with reckless homicide[.] [A]m I

      allowed to know what sentence this can carry? Thank you[.]” Tr. at 628. The

      bailiff told Juror No. 3 that the final jury instructions would address that

      inquiry. The trial court advised counsel for both parties of the juror’s inquiry




      1
        See Ind. Code § 35-42-1-5. We note that, effective July 1, 2014, the Indiana General Assembly enacted a
      new version of this criminal statute. Because the act was committed and charged in 2012, we apply the
      statute in effect at that time.

      Court of Appeals of Indiana | Memorandum Decision 48A02-1501-CR-56 | December 10, 2015          Page 2 of 15
      and the response given to him, and it determined that no further action was

      required.


[5]   At the conclusion of trial, the jury received final instruction, including the

      following:


              It is your duty, as jurors, to consult with one another and to
              deliberate with a view toward reaching an agreement, if you can
              do so without violence to individual judgment. Each of you
              must decide the case for yourself, but do so only after an
              impartial consideration of the evidence with your fellow jurors.
              In the course of your deliberations, do not hesitate to re-examine
              your own views and change your opinion if convinced that it is
              erroneous. But do not surrender your honest conviction as to the
              weight or the effect of the evidence solely because of the opinion
              of your fellow jurors or for the mere purpose of returning a
              verdict.


      Appellant’s App. at 384. Jury deliberations commenced at approximately 11:30

      a.m. and around 1:30 p.m., the trial court received a note from the jury’s

      foreperson, via the bailiff, stating that the jury was “unable to reach a

      unanimous verdict.” Id. at 389; Tr. at 1001, 1005. The trial court sent

      directions back to the jury to “continue to deliberate.” Tr. at 1001. At about

      3:30 p.m., the jury foreperson sent out a second note to the trial court, advising,

      “[W]e’re not making progress[.] I do not believe we can reach a unanimous

      decision.” Id. About an hour later, the full jury was brought back into the

      courtroom, in the presence of Jones and counsel for both parties, to ask the

      foreperson whether additional time would help the jury reach a resolution.



      Court of Appeals of Indiana | Memorandum Decision 48A02-1501-CR-56 | December 10, 2015   Page 3 of 15
[6]   The foreperson (“the Foreman”) identified himself, and the trial court asked the

      Foreman whether the jury had “made any progress” in the three hours that had

      elapsed between the first note sent out and the current time, and the Foreman

      said “Yes, Your Honor.” Id. at 1006. The trial court inquired:


              TC: [I]n your judgment, has everyone participated on the jury in
              good faith? Everybody has had a chance to express his or her
              opinion? Everybody has listened to everyone else? Everybody is
              participating in good faith?


              Foreman: To varying degrees, yes, Your Honor.


              TC: All right. But nobody is refusing to deliberate or refusing to
              participate in the process?


              Foreman: No, Your Honor.


      Id. The trial court asked the Foreman whether there was “a fair chance” that, if

      the jury continued to deliberate, it might come to a unanimous verdict, and the

      Foreman replied that it was difficult to answer that question, but “there has

      been a continuing dialogue[;] however, the dialogue has not produced further

      shift in the consensus.” Id. at 1007. The vote was 11 to 1 in favor of a

      conviction. When asked whether he believed that the jury could “ever” reach a

      unanimous verdict, the Foreman replied, “At this time, no, Your Honor.” Id.

      at 1008. The remaining jurors were polled: “[D]o you believe that there’s a

      chance that if you continue in your conversations that you might reach a

      unanimous verdict” and each responded in the negative, ranging from

      “probably not” to “No” to “No chance.” Id. at 1008-09.
      Court of Appeals of Indiana | Memorandum Decision 48A02-1501-CR-56 | December 10, 2015   Page 4 of 15
[7]   It was determined that the juror not sharing the opinion of the other eleven was

      Juror No. 3, the same juror who, during trial, had asked a question about

      potential sentence length. The trial court asked the Foreman whether Juror No.

      3 had “continued to listen and to participate and to talk and to ask questions

      and to explain his or her position” and “continued to participate in the

      deliberation process with the rest of you[.]” Id. at 1010-11. The Foreman

      replied, in part, “[Y]es, Your Honor, but probably more with me as an

      individual speaking . . . quietly while others were addressing other issues.” Id.

      at 1011. The trial court asked the Foreman whether Juror No. 3 “has been

      listening to you, has been talking with the rest of you, has been participating in

      the deliberation process[,]” and the Foreman answered in the affirmative. Id.

      The trial court then excused the jury and spoke with counsel, at which time the

      prosecutor remarked that, during the time that the Foreman was telling the trial

      court that Juror No. 3 was participating in deliberations, he had observed other

      jurors expressing disagreement with that assessment by shaking their head in a

      “no” motion. Id. at 1013. Counsel for Jones agreed, stating, “There were at

      least five jurors who were disagreeing visibly with the foreman.” Id. The

      prosecutor suggested that the trial court reconvene the jury in the courtroom so

      that each juror could be asked if he or she agreed with the Foreman’s

      assessment of Juror No. 3’s participation. The trial court rejected that

      proposition, noting that it did not want “to pit one juror against another[.]” Id.

      Jones’s counsel moved for a mistrial, but the State opposed it, arguing that

      Juror No. 3 was not participating in good faith if he or she was only talking,

      individually, with the Foreman.
      Court of Appeals of Indiana | Memorandum Decision 48A02-1501-CR-56 | December 10, 2015   Page 5 of 15
[8]   In an effort to explore all viable options before resorting to a mistrial, the trial

      court decided to invite the two alternate jurors (“the Alternates”) into the

      courtroom to ask each of them whether he or she was satisfied that Juror No. 3

      “has been participating in good faith, listening, and simply has a different

      opinion[.]” Id. at 1016. The trial court explained to the Alternates that it was

      trying to distinguish a strong-willed yet fair-minded juror from a juror who from

      the start was entirely unwilling to listen and participate in the deliberation

      process by being open to analysis, argument, and discussion.


[9]   Both of the Alternates opined that the Foreman’s previous comments describing

      Juror No. 3’s participation were more diplomatic than accurate. Alternate No.

      1 stated that Juror No. 3 made statements during trial and “stayed that course”

      such that when deliberations began he “came in with a preset mindset” and

      “[hadn’t] really tried considering the other possibilities.” Id. at 1019. Alternate

      No. 1 returned to the jury room, but Alternate Juror No. 2 remained to

      continue to speak with the trial court.2 Alternate No. 2 shared that Juror No. 3

      had made comments early in the trial that indicated he had made up his mind

      prior to the close of evidence. “His mind was made up and it was very evident

      immediately into deliberation.” Id. at 1021. By 11:35 a.m., as deliberations

      began, Juror No. 3 made comments such as, “I know what’s done [and] you’re




      2
       The trial court explained to Alternate No. 2 that she, but not Alternate No. 1, was remaining in the
      courtroom for further discussion on the issue because, “if we end up excusing somebody,” then Alternate No.
      1 would step into that person’s place, and thus “we’re a little more . . . protective of . . . what he hears than
      we are of you[.]” Tr. at 1024.

      Court of Appeals of Indiana | Memorandum Decision 48A02-1501-CR-56 | December 10, 2015              Page 6 of 15
       not going to convince me.” Id. at 1026. When others would point to pieces of

       evidence to consider, Juror No. 3 would reply, “That doesn’t matter.” Id. at

       1022. Additionally, Alternate No. 2 stated that Juror No. 3 appeared to have

       “a lack of understanding” of the jury’s task. Id. at 1025. That is, “[H]e didn’t

       even realize we were supposed to come to a unanimous decision[.] [H]e just

       thought we were supposed to take a vote and then we could go home.” Id.


[10]   Alternate No. 2 returned to the jury room, and the trial court recalled the

       Foreman back into the courtroom. The trial court read the “jury deliberation”

       instruction to the Foreman and inquired of him as to whether Juror No. 3 had

       been able to follow it. With regard to the instruction’s “consult with one

       another” requirement, the Foreman said that there had been “a good deal of

       discourse among the jurors,” but that Juror No. 3 did not exhibit an impartial

       consideration of the evidence before reaching a decision. Id. at 1029. The trial

       court distinguished that “[t]here’s a difference between resistance to listening

       and resistance to changing your opinion[,]” and the Foreman stated, “[T]he

       former caused a problem with the latter.” Id. at 1031. The Foreman said that

       Juror No. 3 was not willing to re-examine his views as different ideas and

       positions were expressed during deliberations. He reached a decision “early

       on” and declined to be open to other points of view. Id. at 1032-33. He

       reached a point when he was “leaf[ing] through magazines” and did not make

       eye contact. Id. at 1033. The Foreman stated that Juror No. 3 did not appear

       to understand the concept or requirement of a unanimous verdict, as Juror No.

       3 told the rest of the jurors that the verdict form “did not mean that it had to be

       Court of Appeals of Indiana | Memorandum Decision 48A02-1501-CR-56 | December 10, 2015   Page 7 of 15
       unanimous,” and when others tried to explain otherwise, he disagreed. Id. at

       1035.


[11]   Over Jones’s objection, the trial court removed Juror No. 3, finding that he was

       not able to understand the assignment and not willing to participate in

       deliberations in good faith. The court observed, “[T]he give and take of

       deliberation simply was not occurring.” Id. at 1040. The court replaced Juror

       No. 3 with Alternate No. 1, and deliberations resumed. Within minutes, the

       jury returned a verdict of guilty. That same date, the trial court issued a

       Memorandum Order Sustaining the State’s Motion to Remove Juror #3

       (“Memorandum Order”), and in it the trial court outlined the circumstances of

       his dismissal from the jury. The Memorandum Order included the following

       determinations regarding the dismissal:

               Based on the body of evidence heard on the matter, including
               juror statements 1) that [Juror No. 3] had expressed a fixed and
               final opinion to other jurors long before the evidence was
               concluded, 2) that [Juror No. 3] never really engaged with other
               jurors in discussion, and at one point in the deliberations, simply
               sat in his chair reading a magazine, 3) that [Juror No. 3]
               attempted to persuade the foreman that a unanimous verdict
               wasn’t really necessary, and the foreman could sign the verdict
               form based on a majority vote, and 3) [sic] that [Juror No. 3] was
               apparently unable or unwilling to understand the assignment or
               follow the Court’s instructions, the Court concluded that [Juror
               No. 3] had violated his oath in serious and material ways, that he
               had utterly failed to follow the Court’s instructions, and that his
               continued service on the jury deprived the parties of their mutual
               right to a fair trial.



       Court of Appeals of Indiana | Memorandum Decision 48A02-1501-CR-56 | December 10, 2015   Page 8 of 15
[12]   Appellant’s App. at 390. Five days later, on November 29, 2014, the trial court

       sent an email to counsel for both parties, stating that it was “satisfied” that the

       decision to remove Juror No. 3 was warranted, but it was “less satisfied with

       the manner in which the case was resubmitted to the remaining 11, plus . . . our

       alternate.” Id. at 405. In part, the trial court was concerned about a lack of an

       instruction to the newly-constituted jury to state that “removal in no way

       reflects approval or disapproval of the views expressed by the removed juror[.]”

       Id.


[13]   On December 10, 2014, Jones files a motion to set aside the verdict and asked

       the trial court to declare a mistrial, arguing that her rights to a unanimous

       verdict and to a jury trial were violated and that, following the removal of Juror

       No. 3, the trial court failed to instruct the jury that the removal did not reflect

       approval or disapproval of the views of the dismissed juror. The trial court

       denied the motion, and Jones now appeals.


                                      Discussion and Decision
[14]   Indiana Trial Rule 47(B) provides: “Alternate jurors . . . shall replace jurors

       who, prior to the time the jury returns its verdict, become or are found to be

       unable or disqualified to perform their duties.” Typical grounds for discharge

       of a juror are bias due to exposure to publicity or contact with a party or

       witness. Riggs v. State, 809 N.E.2d 322, 327 (Ind. 2004). However, removal

       may also be based on a juror’s actions in the course of deliberations. Id. Our

       Supreme Court has recognized that a trial court “has broad discretion to


       Court of Appeals of Indiana | Memorandum Decision 48A02-1501-CR-56 | December 10, 2015   Page 9 of 15
       remove a juror before deliberations begin, but removing a dissenting juror after

       that point implicates the defendant’s right to a unanimous verdict and the

       defendant’s right to a jury trial.” Id. Thus, although the removal and

       replacement of a juror during deliberations is still within the trial court’s

       discretion, “that discretion is more limited” when removal occurs after

       deliberations have begun. Leslie v. State, 978 N.E.2d 486, 493 (Ind. Ct. App.

       2012), trans. denied.


[15]   The Riggs Court explained that, once deliberations have begun,


               discharge of a juror is warranted only in the most extreme
               situations where it can be shown that the removal of the juror (1)
               is necessary for the integrity of the process, (2) does not prejudice
               the deliberations of the rest of the panel, and (3) does not impair
               the party’s right to a trial by jury.
809 N.E.2d at 327-28. A failure to agree, however unreasonable, is a ground

       for mistrial, not removal of the obstacle to unanimity. Id. at 328. “Removal of

       a juror for misconduct requires more than a refusal to negotiate further.” Id.


[16]   More recently, a panel of this court in Wright v. State, 12 N.E.3d 314, 317 (Ind.

       Ct. App. 2014), addressed juror removal after deliberations have begun, and it

       recognized that “refusal to deliberate” may constitute grounds for removing a

       juror. The Wright court found a California court’s discussion on the subject to

       be instructive:

               A refusal to deliberate consists of a juror’s unwillingness to
               engage in the deliberative process; that is, he or she will not

       Court of Appeals of Indiana | Memorandum Decision 48A02-1501-CR-56 | December 10, 2015   Page 10 of 15
               participate in discussions with fellow jurors by listening to their
               views and by expressing his or her own views. Examples of
               refusal to deliberate include, but are not limited to, expressing a
               fixed conclusion at the beginning of deliberations and refusing to
               consider other points of view, refusing to speak to other jurors,
               and attempting to separate oneself physically from the remainder
               of the jury. . . . A juror who has participated in deliberations for a
               reasonable period of time may not be discharged for refusing to
               deliberate, simply because the juror expresses the belief that
               further discussion will not alter his or her views.


       Id. (quoting People v. Cleveland, 25 Cal. 4th 466, 106 Cal. Rptr. 313, 21 P.3d 1225,

       1237-38 (2001)).


[17]   Here, after receiving two notes from the jury indicating an inability to reach a

       unanimous decision, the trial court brought the full jury into the courtroom to

       discuss the situation. At that time, the Foreman answered the trial court’s

       inquiries, which asked whether everyone was participating and everyone had

       been listening to each other, by responding in the affirmative, including, “Yes,

       to varying degrees.” Tr. at 1006. However, the prosecutor noted that, while the

       Foreman was so stating, other jurors were expressing disagreement by shaking

       his or her head “no.” Id. at 1013. Counsel for Jones agreed, “There were at

       least five jurors who were disagreeing visibly with the foreman.” Id.

       Thereafter, the trial court spoke to the two Alternates, who stated that the

       Foreman had not accurately described Juror No. 3’s participation. Both of the

       Alternates stated that Juror No. 3 had made comments during trial to indicate

       that he had reached a decision before the evidence was completed and that he

       had entered the deliberations process with a set mindset. The Foreman also

       Court of Appeals of Indiana | Memorandum Decision 48A02-1501-CR-56 | December 10, 2015   Page 11 of 15
       stated that Juror No. 3 eventually quit making eye contact and, later, was

       leafing through magazines. When questioned alone, Alternate No. 2 – who the

       trial court observed could offer objectivity given that, even if Juror No. 3 was

       removed, she was not going to be on the jury – said that Juror No. 3 did not

       understand the jury’s task of attempting to reach a unanimous verdict. When

       the Foreman was thereafter questioned outside the presence of all other jurors,

       he likewise reported that Juror No. 3 did not understand the concept of a

       unanimous decision. Ultimately, the trial court determined that Juror No. 3

       was not able to understand or follow the jury instructions, or was otherwise

       unwilling to participate in deliberations, and it removed him.


[18]   We cannot overlook that Juror No. 3 was the only juror voting for acquittal,

       and that the Foreman initially described him as participating in deliberations

       and listening to the other jurors, indeed noting that there had been a “great deal

       of discourse among jurors,” including Juror No. 3. Tr. at 1006-07, 1011, 1029.

       We recognize that later statements by the Alternates and the Foreman indicated

       that Juror No. 3 did not engage in deliberations and he did not understand his

       task as a juror. Accordingly, the descriptions of Juror No. 3’s participation or

       lack thereof were not consistent. See Wright, 12 N.E.3d at 319 (noting that,

       although some jurors informed trial court that juror in question was asleep and

       made his decision before evidence was completed, such description was “not

       undisputed” because other jurors told trial court that juror at issue was

       participating sometimes). Assuming without deciding that the trial court did

       not abuse its discretion when it decided to remove Juror No. 3, we find that the


       Court of Appeals of Indiana | Memorandum Decision 48A02-1501-CR-56 | December 10, 2015   Page 12 of 15
       record before us as it concerns his removal, nevertheless warrants a reversal of

       Jones’s conviction. Our Supreme Court in Riggs expressly stated that removal

       of a juror at a time after deliberations have begun (1) “demands a carefully

       developed record as to the grounds for removal,” and (2) “also requires

       precautions to avoid inappropriate consequences from the removal.” Riggs, 809
N.E.2d 327.


[19]   As to the requirement of “a carefully developed record,” we commend the trial

       court for the thorough and thoughtful process it followed by examining the full

       jury, followed by just the two Alternates, Alternate No. 2 alone, and the

       Foreman individually. However, in the present case, the trial judge did not

       interview Juror No. 3, and an exchange with him may have provided the trial

       court with insight as to whether he considered the evidence, as well as other

       jurors’ viewpoints, and at what point in the process he reached his decision.3

       We find that, here, the record was not as fully developed as is required to justify

       the extreme remedy of Juror No. 3’s removal. See Scott v. State, 829 N.E.2d 161,

       167-68 (Ind. Ct. App. 2005) (finding that, where juror at issue was not



       3
         By our determination today, we do not intend to convey that a trial court must in every case speak with the
       juror whose removal is in question; however, our review of the relevant case law reveals a number of cases in
       which the trial court chose to speak with that juror in order to further investigate the situation. See Riggs v.
       State, 809 N.E.2d 322, 328 (Ind. 2004) (juror who had explained to trial court that “he was trying to fulfill his
       role as a juror and was making a decision based upon the evidence” was improperly dismissed); Dixon v.
       State, 524 N.E.2d 2, 4 (Ind. 1988) (trial court properly dismissed juror who would not reach decision and told
       trial judge, “It’s not something I want on my head.”), cert. denied, 499 U.S. 909 (1991); Leslie v. State, 978
N.E.2d 486, 493-94 (trial court did not abuse its discretion when it dismissed juror who told court that she
       could not render decision based on evidence), trans. denied.; Lichti v. State, 827 N.E.2d 82, 91 (Ind. Ct. App.
       2005) (trial court did not abuse discretion when it dismissed two jurors who told court that their religious
       beliefs constrained them from deliberating on Sunday, which trial court determined negatively affected
       integrity of deliberative process), vacated in part on other grounds, 835 N.E.2d 478 (Ind. 2005).

       Court of Appeals of Indiana | Memorandum Decision 48A02-1501-CR-56 | December 10, 2015             Page 13 of 15
       questioned by trial court, “[T]he record is not as developed as is required for a

       juror to be removed once deliberations have begun.”).


[20]   In addition to the requirement of a “carefully developed record,” the Riggs

       Court stated that removal of a juror after deliberations have begun “requires

       precautions to avoid inappropriate consequences from the removal.” 809
N.E.2d at 327. There, after the trial judge had dismissed a juror and placed an

       alternate on the jury, it asked each juror, in the presence of the others, if the

       removal of the juror would interfere with their ability to render a fair and

       impartial verdict, to which each responded “no.” Id. at 326. Riggs was

       convicted, and on appeal our Supreme Court found that the record did not

       support the removal of the juror and that Riggs’s constitutional right to an

       impartial jury was violated. Id. at 328-29. In analyzing the issue of juror

       removal, our Supreme Court observed, “[T]he trial court must be careful not to

       convey improper messages, either verbal or silent, to the other jurors, who may

       infer that the juror was dismissed because of his or her view of the case.” Id. at

       329. Although Riggs’s trial judge had asked each juror whether the removal of

       the one juror would interfere with an ability to reach a fair and impartial

       verdict, the Supreme Court determined that the trial court’s “general inquiry”

       did not focus sufficiently on the problem of the potential effect of the removal

       on the jury. Id. Because another juror might conclude that the removal of the

       juror implied trial court disagreement with the removed juror’s views on the

       merits of the case, the Riggs Court directed: “Removal should be accompanied by




       Court of Appeals of Indiana | Memorandum Decision 48A02-1501-CR-56 | December 10, 2015   Page 14 of 15
       an instruction that removal in no way reflected approval or disapproval of the

       views expressed by the juror.” Id. (emphasis added).


[21]   Here, the trial court neither posed the “general inquiry” to the remaining jurors

       and Alternate No. 1 as to whether the removal of Juror No. 3 would interfere

       with their ability to render a fair and impartial verdict, nor instructed the jury

       that removal did not reflect the trial court’s approval or disapproval of the views

       expressed by the dismissed juror. Indeed, “no steps were taken to minimize the

       effect of removal on remaining jurors[.]” Riggs, 809 N.E.2d at 329.

       Accordingly, we vacate the judgment of the trial court and remand for a new

       trial. See Wright, 12 N.E.3d at 321-22 (removal of juror was not justified, but

       even if replacement of juror had been permissible, juror’s removal necessitated

       additional jury instruction).4


[22]   Vacated and remanded.


       Najam, J., and Barnes, J., concur.




       4
         We observe that this court in Rector v. State, 826 N.E.2d 12 (Ind. Ct. App. 2005), although declining to
       apply Riggs (because Riggs was decided before Rector’s habitual offender determination had become final),
       nevertheless posited that “Riggs does not mandate such an instruction in all cases.” Id. at 20. The Rector
       court explained that, there, it was “patently obvious” that the juror in question was removed for bringing into
       deliberations a “Citizen’s Rule Book,” which told jurors to ignore the law, and after the juror’s removal, the
       remaining jurors and alternate stated to the court that they could render a verdict based exclusively on the
       evidence and law, without consideration the “cloud of extraneous material,” i.e. the book. The Rector court
       thus found the trial court’s inquiry to the remaining jurors was adequate under the circumstances and, even
       in light of the Riggs decision, no other instruction was necessary. We do not disagree with Rector in that
       regard, and find that our decision today, holding that an instruction was warranted under the circumstances
       of this case, is distinguishable from and not in conflict with Rector.

       Court of Appeals of Indiana | Memorandum Decision 48A02-1501-CR-56 | December 10, 2015           Page 15 of 15